HOLLAND, Judge,
concurring in part and dissenting in part:
I concur in affirming the findings of guilty. In my view, however, the unsuspended sentence approved by the supervisory authority was disproportionate to the offenses of which the accused was convicted. The only evidence in aggravation of these offenses is the judicial admission of the accused that he would not continue to serve out his enlistment and that, if the bad conduct discharge he desired could not be processed within three months, he would probably go AWOL again. Since these statements were made after the accused had been in pretrial confinement for 62 days, and presumably therefore were not impetuous utterances, an unsuspended bad conduct discharge would have been an appropriate punishment had the sentence not also included so much confinement. Taken together, however, the sentence is inappropriately excessive. I would accordingly take judicial notice of the discretionary administrative discharge proviso of the authority under which the accused is currently in leave without pay status, i. e. Sections 12-B-44 of the Coast Guard Personnel Manual, and I would disapprove the bad conduct discharge.